Citation Nr: 0119765	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from December 1967 until 
November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office in Chicago, 
Illinois (RO), which denied the benefit sought on appeal.  

The Board observes that the veteran had requested a video 
hearing, and that one was scheduled for March 13, 2001.  The 
veteran subsequently canceled his request, and no hearing was 
held.  There are no other outstanding hearing requests of 
record.


FINDINGS OF FACT

1. In an unappealed August 1974 rating decision, the RO 
denied service
connection for schizophrenia.  

2.  The evidence added to the record subsequent to the August 
1974 rating decision, when viewed in the context of the 
entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's August 1974 decision denying entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the RO's August 1974 
denial is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for schizophrenia have not been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for schizophrenia 
on the basis that he has submitted new and material evidence.  
The Board observes that the veteran's claim of service 
connection for this disorder was first considered and denied 
by the RO in an August 1974 rating decision.  The veteran was 
notified of that decision by VA letter also dated August 
1974, but he did not appeal the decision and it became final.  
See 38 U.S.C.A. § 7105(a)(c)(West 1991).  In April 2000, the 
veteran submitted a request to reopen his claim for service 
connection for schizophrenia.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103 (West Supp. 2001)(eliminates the 
concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103 (West Supp. 2001).  
While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the RO has informed 
the veteran of the evidence needed both to reopen his claim 
and to establish service connection.  Additionally, the 
veteran's service medical records are associated with the 
claims file, and the RO has obtained the veteran's VA 
treatment records from the Chicago Health Care System, which 
pertain to treatment rendered in April and May 2000.  Upon 
denial of the claim, the veteran was issued a Statement of 
the Case in November 2000 that stated the basis for denial 
and set forth the evidence necessary to substantiate the 
claim.  Under these circumstances, the Board finds that 
although the RO did not specifically apply the VCAA, the 
requirements under the VCAA have been satisfied, and this 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

As noted earlier, the veteran claims he is entitled to 
service connection for schizophrenia.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See generally 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Certain disorders, such as psychoses, are presumed 
to have been incurred in service if manifested within a year 
of separation from service to a degree of 10 percent or more, 
provided that the veteran has served a minimum of ninety days 
either during a period of war or during peacetime service 
after December 31, 1946.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The RO's August 1974 denial of service connection for 
schizophrenia was based on the fact that the condition was 
not shown in service.  Moreover, the RO noted that the 
condition was not noted until 1973, four years after service 
separation.  Based on the evidence before the RO, it could 
not be concluded that the schizophrenia was incurred in or 
aggravated by service.    

The evidence associated with the claims file subsequent to 
the August 1974 rating decision denial includes examinations 
and treatment reports dated from April through May 2000, from 
the VA Medical Center in Chicago, Westside.  The veteran was 
diagnosed as having schizophrenia, unspecified.  His symptoms 
were listed as including limitations in concentration, mildly 
flattened affect, problems with thought organization, 
impaired abstract thinking, and mild lethargy.  It was noted 
that the veteran complained of chronic auditory 
hallucinations.  It was further noted that the symptoms 
associated with the veteran's schizophrenia were exacerbated 
for a time by a drug disorder.  The bulk of the VA medical 
reports address treatment for cocaine addiction.  Those 
records are silent as to the onset of the veteran's 
schizophrenia.

Based on the foregoing evidence, the Board finds that new and 
material evidence sufficient to reopen the veteran's claim 
for entitlement to service connection for schizophrenia has 
not been submitted.  The evidence missing at the time of the 
August 1974 rating decision was evidence of schizophrenia 
during service, or evidence of schizophrenia within one year 
following separation.  The record still does not contain such 
evidence.  

The evidence added to the record subsequent to the August 
1974 final rating decision may be "new," in that it was not 
previously of record.  However, the newly added evidence is 
not "material," as it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., whether there was any evidence of schizophrenia in 
service or within one year following service, or whether any 
currently diagnosed schizophrenia is causally related to an 
incident of the veteran's active service.  As the newly 
submitted evidence does not address this matter, the Board 
finds that the new evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Therefore, the Board 
concludes that new and material evidence has not been 
presented to reopen the previously denied claim for service 
connection for schizophrenia, and the appeal is denied. 


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for 
schizophrenia, the appeal is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

